NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


BALBOA ISLAND, LLC,                        )
                                           )
              Appellant,                   )
                                           )
v.                                         )        Case No. 2D17-2832
                                           )
BANK OF AMERICA, National Association, )
Successor by Merger to LaSalle Bank        )
National Association, as Trustee of Morgan )
Stanley Mortgage Loan Trust 2006-3AR;      )
GARY D. CENTAFANTI; CATHY L.               )
CENTAFANTI; WELLS FARGO BANK,              )
National Association, as Successor by      )
Merger to Wachovia Bank, National          )
Association; and GOLDEN GATE               )
ESTATES AREA CIVIC ASSOCIATION,            )
INC.,                                      )
                                           )
              Appellees.                   )
                                           )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for Collier
County; Hugh D. Hayes, Judge.

Michael P. Fuino and Matthew D. Weidner
of Weidner Law, P.A., St. Petersburg, for
Appellant.

Sara F. Holladay-Tobias, Emily Y. Rottman,
and C.H. Houston III of McGuireWoods
LLP, Jacksonville, for Appellee Bank of
America.
No appearance for remaining Appellees.

PER CURIAM.


            Affirmed.


LaROSE, C.J., and KHOUZAM and BLACK, JJ., Concur.




                                         -2-